Exhibit 10.1

Execution Version

Targa Resources Partners LP

and

Targa Resources Partners Finance Corporation

$400,000,000

5 1/4% Senior Notes Due 2023

PURCHASE AGREEMENT

October 22, 2012

MERRILL LYNCH, PIERCE, FENNER & SMITH

                         INCORPORATED

DEUTSCHE BANK SECURITIES INC.

WELLS FARGO SECURITIES, LLC

BARCLAYS CAPITAL INC.

RBS SECURITIES INC.

As representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o Merrill Lynch, Pierce, Fenner & Smith

                           Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Targa Resources Partners LP, a limited partnership organized under the laws of
Delaware (the “Partnership”), along with Targa Resources Partners Finance
Corporation (“Finance Co” and, together with the Partnership, the “Issuers”)
hereby confirm their agreement with the several Initial Purchasers listed in
Schedule 1 hereto (the “Initial Purchasers”) for whom Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Deutsche Bank Securities Inc., Wells Fargo
Securities, LLC, Barclays Capital Inc. and RBS Securities Inc. are acting as
representatives (the “Representatives”) as set forth below.

Targa Resources GP LLC, a Delaware limited liability company (the “General
Partner”), owns a 2% general partnership interest in the Partnership. The
Partnership’s direct or indirect majority-owned subsidiaries are listed in
Schedule 2 hereto and are referred to herein as the “Subsidiaries”; and the
Subsidiaries listed in Schedule 3 hereto are referred to herein as the
“Non-Guarantor Subsidiaries.”

Section 1. The Securities. Subject to the terms and conditions herein contained,
the Issuers propose to issue and sell to the Initial Purchasers $400,000,000
aggregate



--------------------------------------------------------------------------------

principal amount of their 5 1/4% Senior Notes due 2023 (the “Notes”), which will
be unconditionally guaranteed on a senior basis as to principal, premium, if
any, and interest (the “Guarantees”) by the Subsidiaries of the Partnership
named in Schedule 4 hereto (each individually, a “Guarantor” and collectively,
the “Guarantors” and, together with the Non-Guarantor Subsidiaries (other than
the entities named in Schedule 5 hereto), the “Material Subsidiaries”). The
Guarantors, other than Sound Pipeline Company, LLC, a Washington limited
liability company (the “Washington Guarantor”), are referred to herein as the
“Delaware Guarantors.” The Notes are to be issued under an indenture (the
“Indenture”) to be dated as of October 25, 2012, by and among the Issuers, the
Guarantors and U.S. Bank National Association, as Trustee (the “Trustee”).

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum dated October 22, 2012 (including any documents
incorporated therein by reference, the “Preliminary Memorandum”) setting forth
or including a description of the terms of the Notes, the terms of the offering
of the Notes, a description of the Partnership and any material developments
relating to the Partnership after the date of the most recent historical
financial statements included therein. As used herein, “Pricing Disclosure
Package” shall mean the Preliminary Memorandum, as supplemented or amended by
the written communications listed on Annex A hereto in the most recent form that
has been prepared and delivered by the Issuers to the Initial Purchasers in
connection with their solicitation of offers to purchase Notes prior to the time
when sales of the Notes were first made (the “Time of Execution”). Promptly
after the Time of Execution and in any event no later than the second Business
Day following the Time of Execution, the Issuers will prepare and deliver to
each Initial Purchaser a final offering memorandum (including any documents
incorporated therein by reference, the “Final Memorandum”), which will consist
of the Preliminary Memorandum with such changes therein as are required to
reflect the information contained in the amendments or supplements listed on
Annex A hereto. The Issuers hereby confirm that each of the Issuers has
authorized the use of the Pricing Disclosure Package, the Final Memorandum and
the Recorded Road Show (defined below) in connection with the offer and sale of
the Notes by the Initial Purchasers.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (as defined below) (or other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which are incorporated by reference in the Offering Memorandum; and
all references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934 (the “Exchange Act”) which is incorporated
by reference in the Offering Memorandum.

The Initial Purchasers and their direct and indirect transferees of the Notes
will be entitled to the benefits of the Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Issuers and the Guarantors will agree, among
other things, to file a registration statement (the “Registration

 

2



--------------------------------------------------------------------------------

Statement”) with the Securities and Exchange Commission (the “Commission”)
registering the Notes or the Exchange Notes (as defined in the Registration
Rights Agreement) under the Act, unless (i) the Notes are freely transferable
without volume restrictions by holders that are not affiliates of the Issuers in
accordance with Rule 144 (or any similar provision then in effect), (ii) the
Notes do not bear a restrictive legend and (iii) the Notes do not bear a
restricted CUSIP number as of the 370th day after the Closing Date (as defined
in Section 3 below).

Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Issuers and the Guarantors jointly and severally represent
and warrant to and agree with each of the Initial Purchasers as follows
(references in this Section 2 to the “Offering Memorandum” are to (i) the
Pricing Disclosure Package in the case of representations and warranties made as
of the Time of Execution and (ii) both the Pricing Disclosure Package and the
Final Memorandum in the case of representations and warranties made at the
Closing Date):

(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package did not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuers and the Guarantors
make no representation or warranty as to the information contained in or omitted
from the Pricing Disclosure Package and Final Memorandum, in reliance upon and
in conformity with information furnished in writing to the Partnership by or on
behalf of the Initial Purchasers through the Representatives specifically for
inclusion therein. The Issuers and the Guarantors have not distributed or
referred to and will not distribute or refer to any written communications (as
defined in Rule 405 of the Act) that constitute an offer to sell or solicitation
of an offer to buy the Notes (each such communication by the Issuers and the
Guarantors or each of their agents and representatives (other than the Pricing
Disclosure Package and Final Memorandum) an “Issuer Written Communication”)
other than the Pricing Disclosure Package, the Final Memorandum and the recorded
electronic road show made available to investors (the “Recorded Road Show”). Any
information in an Issuer Written Communication that is not otherwise included in
the Pricing Disclosure Package and the Final Memorandum does not conflict with
the Pricing Disclosure Package or the Final Memorandum and, each Issuer Written
Communication, when taken together with the Pricing Disclosure Package does not
at the Time of Execution and when taken together with the Final Memorandum at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) Each of the Partnership, the General Partner and the Material Subsidiaries
has been duly organized or formed and is validly existing as a limited
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction set forth opposite its name in Schedule 2 attached
hereto, with full power and

 

3



--------------------------------------------------------------------------------

authority to own or lease its properties and to conduct its business, in each
case as described in the Offering Memorandum in all material respects. Each of
the Partnership, the General Partner and the Material Subsidiaries is duly
registered or qualified to do business as a foreign limited partnership or
limited liability company, as applicable, and is in good standing under the laws
of each jurisdiction which requires such registration or qualification, except
where the failure to be so registered or qualified would not reasonably be
expected to have a Material Adverse Effect. “Material Adverse Effect” shall mean
a material adverse effect on (i) the business or properties, earnings, condition
(financial or otherwise) or prospects, taken as a whole, of the Partnership and
its Subsidiaries, considered as one enterprise, whether or not in the ordinary
course of business, or (ii) the ability of each Issuer and each Guarantor to
perform its obligations under the Notes.

(c) Finance Co has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(d) The General Partner is the sole general partner of the Partnership with a
2.0% general partner interest in the Partnership; such general partner interest
has been duly and validly authorized and issued in accordance with the agreement
of limited partnership of the Partnership (as the same may be amended or
restated at or prior to the Closing Date, the “Partnership Agreement”); and the
General Partner owns such general partner interest free and clear of all liens,
encumbrances, security interests, charges or other claims (“Liens”) other than
(i) those created by or arising under the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”) or the Partnership Agreement,
(ii) restrictions on transferability and other Liens described in the Offering
Memorandum, (iii) those arising under that certain Second Amended and Restated
Credit Agreement, dated October 3, 2012, by and among the Partnership, Bank of
America, N.A., as administrative agent, and other lenders named therein (as
supplemented, amended or restated and together with the agreements, exhibits and
attachments contemplated or included therein, the “Partnership Credit
Agreement”), and (iv) those arising under the Credit Agreement, dated October 3,
2012, by and among Targa Resources Corp., Deutsche Bank Trust Company Americas,
as administrative agent, collateral agent, swing line lender and the L/C issuer
and each lender from time to time party thereto (the “TRC Credit Agreement”).

(e) All of the issued and outstanding equity interests of each Material
Subsidiary (i) have been duly authorized and validly issued (in accordance with
the bylaws or the limited partnership or limited liability company agreement
(collectively, the “Organizational Agreements”) or the certificate of limited
partnership, formation or conversion, or other similar organizational document
(in each case as in effect on the date hereof and as the same may be amended or
restated on or prior to the Closing Date) (collectively with the Organizational
Agreements, the “Organizational Documents”), as applicable, of such Material
Subsidiary), are fully paid (in the case of an interest in a limited partnership
or limited liability company, to the extent required under the Organizational
Documents of such Material Subsidiary) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act or Sections 18-607 and 18-804 of the Delaware Limited Liability Company
Act

 

4



--------------------------------------------------------------------------------

(the “Delaware LLC Act”), as applicable), other than equity interests that are
not owned, directly or indirectly, by the Partnership, and (ii) other than Cedar
Bayou Fractionators, L.P., a Delaware limited partnership (“CBF”), Downstream
Energy Ventures Co., L.L.C., a Delaware limited liability company (“DEV”),
Versado Gas Processors, L.L.C., a Delaware limited liability company
(“Versado”), Venice Energy Services Company, L.L.C., a Delaware limited
liability company (“VESCO”), and Venice Gathering System, L.L.C., a Delaware
limited liability company (“VGS”), are owned, directly or indirectly, by the
Partnership, free and clear of all Liens, other than those arising under the
Partnership Credit Agreement. The Partnership owns, directly or indirectly, an
88% interest in CBF, an 88% interest in DEV, a 63% interest in Versado, a
76.7536% interest in VESCO and a 77% interest in VGS, in each case free and
clear of all Liens except those arising under the Partnership Credit Agreement
and the applicable Organizational Documents. The Subsidiaries other than the
Material Subsidiaries did not, individually or in the aggregate, account for
(x) more than 10% of the total assets of the Partnership and the Subsidiaries,
taken as a whole, as of June 30, 2012 or (y) more than 10% of the net income of
the Partnership and the Subsidiaries, taken as a whole, for the six months ended
June 30, 2012.

(f) The authorized, issued and outstanding equity interests of the Partnership
are as set forth in the Offering Memorandum as of the dates specified therein.
All of the issued equity interests of the Partnership and all of the issued
shares of capital stock of Finance Co have been duly authorized and validly
issued and are fully paid (to the extent required in the Partnership Agreement
with respect to the Partnership) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the Delaware
LP Act with respect to the Partnership); and none of the outstanding equity
interests of the Partnership and none of the outstanding shares of capital stock
of Finance Co were issued in violation of the preemptive or other similar rights
of any security holder of the Partnership or Finance Co, respectively.

(g) Except as otherwise disclosed in the Offering Memorandum and except with
respect to the incentive distribution rights held by the General Partner, there
are no outstanding (i) securities or obligations of the Partnership convertible
into or exchangeable for any equity interests of the Partnership, (ii) warrants,
rights or options to subscribe for or purchase from the Partnership any such
equity interests or any such convertible or exchangeable securities or
obligations or (iii) obligations of the Partnership to issue any such equity
interests, any such convertible or exchangeable securities or obligations, or
any such warrants, rights or options.

(h) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Notes, the Exchange Notes and the
Private Exchange Notes (as defined in the Registration Rights Agreement). The
Notes, the Exchange Notes and the Private Exchange Notes have each been duly
authorized by the Issuers and, when executed by each of the Issuers and
authenticated by the Trustee in accordance with the provisions of the Indenture
and, in the case of the Notes, when delivered to and paid for by the Initial
Purchasers in accordance with the terms of this Agreement, and, in the case of
any Exchange Notes or Private Exchange Notes, when

 

5



--------------------------------------------------------------------------------

issued in exchange for the Notes as provided in the Registration Rights
Agreement, will constitute valid and legally binding obligations of each of the
Issuers, entitled to the benefits of the Indenture, and enforceable against each
of the Issuers in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
generally, and (ii) general principles of equity and the discretion of the court
before which any proceeding therefor may be brought (collectively, the
“Enforceability Exceptions”). The Guarantees have been duly authorized and, upon
the due issuance and delivery of the related Notes and the due endorsement of
the notations of Guarantee thereon, will constitute valid and legally binding
obligations of each Guarantor, enforceable against each Guarantor in accordance
with their terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(i) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Indenture. The Indenture meets the
requirements for qualification under the Trust Indenture Act of 1939, as amended
(the “TIA”). The Indenture has been duly authorized by each of the Issuers and
Guarantors and, when executed and delivered by each of the Issuers and each
Guarantor (assuming the due authorization, execution and delivery by the
Trustee), will constitute a valid and legally binding agreement of each of the
Issuers and each Guarantor, enforceable against each of the Issuers and each
Guarantor in accordance with its terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.

(j) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under the Registration Rights Agreement. The
Registration Rights Agreement has been duly authorized by the Issuers and the
Guarantors and, when executed and delivered by each of the Issuers and each
Guarantor (assuming the due authorization, execution and delivery by the Initial
Purchasers), will constitute a valid and legally binding agreement of each of
the Issuers and each Guarantor, enforceable against each of the Issuers and each
Guarantor in accordance with its terms, except that (A) the enforcement thereof
may be subject to the Enforceability Exceptions and (B) any rights to indemnity
or contribution thereunder may be limited by federal and state securities laws
and public policy considerations.

(k) Each of the Issuers and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform each of its obligations under this Agreement and to consummate the
transactions contemplated hereby. This Agreement and the consummation by each of
the Issuers and each Guarantor of the transactions contemplated hereby have been
duly authorized by each of the Issuers and each Guarantor. This Agreement has
been duly executed and delivered by each of the Issuers and each Guarantor.

(l) No permit, consent, approval, authorization, order, registration, filing or
qualification (“Permits”) of or with any court or governmental agency or body
having

 

6



--------------------------------------------------------------------------------

jurisdiction over any of the Issuers or any Material Subsidiary or any of their
respective properties or assets is required in connection with the issuance and
sale by the Issuers of the Notes to the Initial Purchasers or the consummation
by the Issuers of the other transactions contemplated hereby, except (i) such
Permits as may be required under the Act, the Exchange Act and state securities
or “Blue Sky” laws of any jurisdiction, (ii) such Permits as have been obtained
or will be obtained prior to the Closing Date, (iii) such Permits that, if not
obtained, could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect and (iv) such Permits as are disclosed in the
Offering Memorandum.

(m) Neither of the Issuers nor any Material Subsidiary is in (i) violation of
its Organizational Documents, or violation of any statute, law, rule or
regulation, or any judgment, order, injunction or decree of any court,
governmental agency or body or arbitrator having jurisdiction over any of the
Issuers or Material Subsidiaries or any of their respective properties or assets
or, (ii) breach, default (or an event which, with notice or lapse of time or
both, would constitute such an event) or violation in the performance of any
obligation, agreement or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound, which in the case of
either clause (i) or (ii) would, if continued, have a Material Adverse Effect.

(n) None of (i) the execution, delivery and performance by either of the Issuers
or any Guarantor of this Agreement, the Indenture and the Registration Rights
Agreement or (ii) the consummation by either of the Issuers or any Guarantor of
the transactions contemplated hereby (including, without limitation, the
issuance and sale of the Notes to the Initial Purchasers), (A) conflicts or will
conflict with or constitutes or will constitute a violation of the
Organizational Documents of either of the Issuers or any Guarantor,
(B) conflicts or will conflict with or constitutes or will constitute a breach
or violation of, or a default (or an event that, with notice or lapse of time or
both, would constitute such a default) under any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which either of
the Issuers or any Guarantor is a party or by which any of them or any of their
respective properties may be bound, or (C) (assuming compliance with all
applicable state securities or “Blue Sky” laws and assuming the accuracy of the
representations and warranties of the Initial Purchasers in Section 8 hereof)
violates or will violate any statute, judgment, decree, order, rule or
regulation applicable to either of the Issuers or any Guarantor or any of their
respective properties or assets, except, with respect to clauses (B) and
(C) only, for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

(o) The Partnership Agreement has been duly authorized, executed and delivered
by the General Partner, and is a valid and legally binding agreement of the
General Partner, enforceable against the General Partner in accordance with its
terms.

(p) The Organizational Agreements of the Material Subsidiaries, as applicable,
have been duly authorized, executed and delivered by the parties thereto, and
are valid and legally binding agreements of such parties, enforceable against
such parties

 

7



--------------------------------------------------------------------------------

in accordance with their terms; provided, that, with respect to such agreements,
the enforceability thereof may be limited by the Enforceability Exceptions;
provided, further; that the indemnity, contribution and exoneration provisions
contained in any of such agreements may be limited by applicable laws and public
policy.

(q) The audited consolidated financial statements of the Partnership and its
Subsidiaries included in the Offering Memorandum present fairly in all material
respects the financial position, results of operations and cash flows of the
Partnership and its consolidated Subsidiaries purported to be shown thereby on
the basis stated therein at the respective dates or for the respective periods
to which they apply, and have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved, except to the extent disclosed therein. The summary and selected
financial, statistical and operating information in the Offering Memorandum is
accurately presented in all material respects and prepared on a basis consistent
with the audited and unaudited historical consolidated financial statements, as
applicable, from which it has been derived. PricewaterhouseCoopers LLP, which
has certified certain financial statements of the Partnership and its
Subsidiaries and delivered its report with respect to the audited consolidated
financial statements incorporated by reference in the Pricing Disclosure Package
and Final Memorandum (the “Independent Accountants”), is an independent public
accounting firm within the meaning of the Act and the rules and regulations
promulgated thereunder. The interactive data in eXtensbile Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Final Memorandum fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto in all material respects.

(r) Except as set forth or contemplated in the Offering Memorandum, there is
(i) no action, suit or proceeding before or by any court, arbitrator or
governmental agency, body or official, domestic or foreign, now pending or, to
the knowledge of the Partnership, threatened, to which any of the Issuers or
Material Subsidiaries is or may be a party or to which the business or property
of any of the Issuers or Material Subsidiaries is or may be subject, (ii) to the
knowledge of the Partnership, no statute, rule, regulation or order that has
been enacted, adopted or issued by any governmental agency and (iii) no
injunction, restraining order or order of any nature issued by a federal or
state court or foreign court of competent jurisdiction to which any of the
Issuers or Material Subsidiaries is or may be subject, that, in the case of
clauses (i), (ii) and (iii) above, is reasonably expected to (A) individually or
in the aggregate have a Material Adverse Effect, (B) prevent the consummation of
the issuance or sale of the Notes to be sold hereunder, or (C) draw into
question the validity of this Agreement.

(s) Each of the Issuers and the Material Subsidiaries possesses such permits,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate federal, state, local or
foreign regulatory agencies or bodies necessary to conduct their respective
businesses, except where the failure so to possess would not, individually or in
the aggregate, result in a Material Adverse Effect; each of the Issuers and each
Material Subsidiary is in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply

 

8



--------------------------------------------------------------------------------

would not, individually or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, individually or
in the aggregate, result in a Material Adverse Effect; and except as described
in the Offering Memorandum, neither of the Issuers and no Material Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

(t) Since the date of the most recent financial statements appearing in the
Offering Memorandum and except as set forth or contemplated in the Offering
Memorandum, (i) none of the Issuers or the Material Subsidiaries has incurred
any liabilities or obligations, direct or contingent, or entered into or agreed
to enter into any transactions or contracts (written or oral) not in the
ordinary course of business, which liabilities, obligations, transactions or
contracts would, individually or in the aggregate, be material to the general
affairs, management, business, condition (financial or otherwise), prospects or
results of operations of the Partnership and its Subsidiaries, taken as a whole
and (ii) the Partnership has not purchased any of its outstanding equity
interests, nor declared, paid or otherwise made any distribution of any kind on
its equity interests (other than (A) the Partnership’s quarterly distributions
and (B) with respect to any of the Subsidiaries, the purchase of, or dividend or
distribution on, capital stock or equity interests owned by the Partnership).

(u) Except as set forth or contemplated in the Offering Memorandum, each of the
Issuers and the Material Subsidiaries has filed all foreign, federal, state and
local tax returns that are required to be filed or has requested extensions
thereof, except in any case in which the failure so to file, individually or in
the aggregate, would not have a Material Adverse Effect, and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as, individually or in the aggregate, would not have a Material
Adverse Effect.

(v) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the Issuers and the Material Subsidiaries (each on a consolidated basis) will
exceed the sum of its stated liabilities and identified contingent liabilities.
Each of the Issuers and the Guarantors is not now nor after giving effect to the
issuance of the Notes and the execution, delivery and performance of this
Agreement, the Registration Rights Agreement and the Indenture, and the
consummation of the transactions contemplated thereby or described in the
Offering Memorandum, will be (i) insolvent, (ii) left with unreasonably small
capital with which to engage in its anticipated business or (iii) incurring
debts or other obligations beyond its ability to pay such debts or obligations
as they become due.

(w) Any statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that each of the Issuers and the Guarantors
believe to be reliable and accurate, and the Issuers have obtained the written
consent to the use of such data from such sources to the extent required.

 

9



--------------------------------------------------------------------------------

(x) Each of the Issuers and the Material Subsidiaries has good and marketable
title to all real property and good title to all personal property described in
the Offering Memorandum as being owned by it free and clear of all Liens, except
(i) as described, and subject to limitations contained, in the Offering
Memorandum, (ii) Liens that arise under the Partnership Credit Agreement or the
TRC Credit Agreement or (iii) to the extent the failure to have such title or
the existence of such Liens would not, individually or in the aggregate, have a
Material Adverse Effect; provided that, with respect to any real property and
buildings held under lease by the Partnership and the Material Subsidiaries,
such real property and buildings are held under valid and subsisting and
enforceable leases with such exceptions as do not materially interfere with the
use of the properties of the Partnership and the Material Subsidiaries taken as
a whole as they have been used in the past as described in the Offering
Memorandum and are proposed to be used in the future as described in the
Offering Memorandum, except to the extent the failure to hold such valid and
subsisting and enforceable leases would not, individually or in the aggregate,
have a Material Adverse Effect.

(y) The Partnership and the Material Subsidiaries have such easements or
rights-of-way (collectively, “rights-of-way”) as are necessary to conduct their
business in the manner described, and subject to the limitations contained, in
the Offering Memorandum, except for (i) qualifications, reservations and
encumbrances that would not have, individually or in the aggregate, a Material
Adverse Effect, (ii) such rights-of-way that, if not obtained, would not have,
individually or in the aggregate, a Material Adverse Effect and
(iii) rights-of-way held by affiliates of the Partnership as nominee for the
benefit of the Partnership and the Material Subsidiaries.

(z) Except for such exceptions that would not reasonably be expected to result
in a Material Adverse Effect, (i) each of the Issuers and each Material
Subsidiary owns or possesses, or can acquire or use on reasonable terms,
adequate patents, patents rights, licenses, inventions, copyrights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry out their respective businesses now or proposed to
be operated by them as described in the Offering Memorandum, and (ii) each of
the Issuers and each Material Subsidiary has not received any notice and is not
otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances that would render any Intellectual Property invalid or inadequate
to protect any of its interest therein.

(aa) There are no legal or governmental proceedings pending or, to the knowledge
of the Partnership, threatened or contemplated, against either of the Issuers or
the Material Subsidiaries or any of their respective properties or assets that
would be required to be described in a prospectus pursuant to the Act that are
not described in the Offering Memorandum, nor are there any agreements,
contracts, indentures, leases or other instruments that would be required to be
described in a prospectus pursuant to the

 

10



--------------------------------------------------------------------------------

Act that are not described in the Offering Memorandum. Except as set forth or
contemplated in the Pricing Disclosure Package and the Final Memorandum, to the
knowledge of the Partnership, no legal or governmental proceedings are pending
or threatened to which either of the Issuers or any of the Material Subsidiaries
is a party or to which the property or assets of the Issuers or any Material
Subsidiary is subject that, if determined adversely to the Issuers or the
Material Subsidiaries, could be reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect.

(bb) The Partnership is in compliance in all material respects with all
applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes Oxley Act”).

(cc) Except as would not, individually or in the aggregate, result in a Material
Adverse Effect: (i) the Partnership and the Material Subsidiaries are and,
during the relevant time periods specified in all applicable statutes of
limitation, have been in compliance with applicable Environmental Laws (as
defined below); (ii) the Partnership and the Material Subsidiaries have obtained
and are in compliance with all Environmental Permits (as defined below) required
of them under applicable Environmental Laws to conduct the Partnership’s
business as presently conducted; (iii) none of the Partnership or the Material
Subsidiaries has received any written notice of an action, suit, demand, claim,
hearing, notice of violation or investigation, or proceeding, which matter
remains unresolved and alleges liability of the Partnership or any Material
Subsidiary under, or violation by the Partnership or any Material Subsidiary of,
any Environmental Law, and to the knowledge of the Partnership, no facts,
circumstances or conditions exist that would reasonably be expected to result in
the receipt of such notice; and (iv) to the knowledge of the Partnership, there
are no releases of Hazardous Materials (as defined below) that would reasonably
be expected to give rise to liabilities or obligations under any Environmental
Law.

For purposes of this Agreement: (i) “Environmental Law” means all federal, state
and local laws, rules (including but not limited to rules of common law),
regulations, ordinances, orders, decrees and other legally-enforceable
requirements of any governmental entity relating to pollution, protection of
human health (to the extent relating to exposure to Hazardous Materials) or the
Environment, including those relating to the generation, storage, treatment,
disposal, transport or release of Hazardous Materials; (ii) “Hazardous
Materials” means any pollutant or contaminant, chemical, material, waste or
substance in any form regulated under any applicable Environmental Law
including, but not limited to any: (A) “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended; (B) “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended; (C) petroleum or petroleum product, natural gas,
natural gas liquids, or crude oil or any fraction thereof; (D) polychlorinated
biphenyls; and (E) naturally occurring radioactive materials; and
(iii) “Environmental Permits” means any permit, authorization, license,
variance, and approvals required under applicable Environmental Law;
(iv) “Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

11



--------------------------------------------------------------------------------

(dd) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Issuers or the Material Subsidiaries that is pending or, to the
knowledge of the Partnership, threatened that could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

(ee) Except as disclosed in the Offering Memorandum, no proceedings for the
merger, consolidation, liquidation or dissolution of either of the Issuers or
the Material Subsidiaries or the sale of all or a material part of the assets of
either of the Issuers or the Material Subsidiaries or any material acquisition
by either of the Issuers or any Material Subsidiary are pending that would be
required by the Act to be disclosed in a prospectus included in a Registration
Statement on Form S-1 under the Act.

(ff) (i) The Issuers and the Material Subsidiaries have not sustained, since the
date of the latest audited financial statements included in the Offering
Memorandum (exclusive of any amendment or supplement thereto), any loss or
interference with its business or properties from fire, explosion, flood,
accident or other calamity, whether or not covered by insurance, or from any
labor dispute or court or governmental action, order or decree (whether domestic
or foreign) otherwise than as set forth in the Offering Memorandum (exclusive of
any amendment or supplement thereto) and (ii) since such date, there has not
occurred any change or development, in each case, that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(gg) Each of the Issuers and the Material Subsidiaries carries or is entitled to
the benefits of insurance relating to their assets, with financially sound and
reputable insurers, in such amounts and covering such risks as is commercially
reasonable, and all such insurance is in full force and effect. Each of the
Issuers and the Material Subsidiaries has no reason to believe that it will not
be able (i) to renew their existing insurance coverage relating to their
respective assets as and when such policies expire or (ii) to obtain comparable
coverage relating to their respective assets from similar institutions as may be
necessary or appropriate to conduct such business as now conducted and at a cost
that would not reasonably be expected to have a Material Adverse Effect.

(hh) Except as disclosed in the Offering Memorandum, neither of the Issuers nor
any Material Subsidiary is subject to rate regulation under federal law.

(ii) Each of the Issuers and each Material Subsidiary is in compliance in all
material respects with its obligations under all presently applicable provisions
of the Employee Retirement Income Security Act of 1974, as amended, including
the regulations and published interpretations thereunder (“ERISA”); with respect
to each “plan” (as defined in Section 3(3) of ERISA) in which any current or
former employees of the Partnership or of any trade or business that, together
with the Partnership, is or has been treated, within the six years preceding
such date, as a single employer under Section 4001(b)(1) of ERISA or Section 414
of the Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”), are or have been eligible to
participate; no “reportable event” (as defined in ERISA) has

 

12



--------------------------------------------------------------------------------

occurred with respect to any such plan that is a “pension plan” (as defined in
ERISA, hereinafter, a “Pension Plan”) for which any of Issuer or a Material
Subsidiary would have any liability, excluding any reportable event for which a
waiver could apply; none of the Issuers or Material Subsidiaries expects to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any Pension Plan or (ii) Sections 430 or 4971 of the Code with
respect to any Pension Plan. None of the Partnership or the Material
Subsidiaries maintains a Pension Plan that is subject to Title IV of ERISA.

(jj) The Partnership and the Material Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Partnership’s and the Material Subsidiaries’
internal controls over financial reporting are effective and none of the
Partnership and the Material Subsidiaries is aware of any material weakness in
their internal control over financial reporting.

(kk) (i) The Partnership has established and maintains disclosure controls and
procedures (to the extent required by and as such term is defined in Rule 13a-15
under the Exchange Act), (ii) such disclosure controls and procedures are
designed to ensure that the information required to be disclosed by the
Partnership in the reports filed or to be filed or submitted under the Exchange
Act, as applicable, is accumulated and communicated to management of the General
Partner, including its principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure to be made and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established to the extent required by Rule 13a-15 of the Exchange Act.

(ll) Neither of the Issuers nor any Guarantor is an “investment company” or
“promoter” or “principal underwriter” for an “investment company,” as such terms
are defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and the rules and regulations thereunder.

(mm) The descriptions of the Notes, the Indenture and the Registration Rights
Agreement contained in the Offering Memorandum are accurate in all material
respects.

(nn) No holder of securities of either of the Issuers or the Material
Subsidiaries will be entitled to have such securities registered under the
registration statements that may be required to be filed by the Issuers pursuant
to the Registration Rights Agreement other than as expressly permitted thereby.

 

13



--------------------------------------------------------------------------------

(oo) None of the Issuers, any Material Subsidiary or, to the knowledge of the
Issuers, any of their respective Affiliates (as defined in Rule 501(b) of
Regulation D under the Act) has directly, or through any agent, (i) sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any “security” (as defined in the Act) that is or could be integrated with the
sale of the Notes in a manner that would require the registration under the Act
of the Notes or (ii) engaged in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(2) of the Act. Assuming the accuracy of
the representations and warranties of the Initial Purchasers in Section 8
hereof, it is not necessary in connection with the offer, sale and delivery of
the Notes to the Initial Purchasers or the endorsement of the Guarantees by the
Guarantors in the manner contemplated by this Agreement to register any of the
Notes under the Act or to qualify the Indenture under the TIA.

(pp) No securities of either of the Issuers or the Guarantors are of the same
class (within the meaning of Rule 144A under the Act) as the Notes and listed on
a national securities exchange registered under Section 6 of the Exchange Act,
or quoted in a U.S. automated inter-dealer quotation system.

(qq) None of the Issuers or the Material Subsidiaries has taken, nor will any of
them take, directly or indirectly, any action designed to, or that would
constitute or that might be reasonably expected to result in, stabilization or
manipulation of the price of the Notes.

(rr) None of the Issuers, the Material Subsidiaries or, to the knowledge of the
Issuers, any of their respective Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) has engaged in any directed selling
efforts (as that term is defined in Regulation S under the Act (“Regulation S”))
with respect to the Notes; the Issuers, the Material Subsidiaries and, to the
knowledge of the Issuers, their respective Affiliates and any person acting on
its or their behalf (other than the Initial Purchasers) have complied with the
offering restrictions requirement of Regulation S.

(ss) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in the United States in connection
with the execution and delivery of this Agreement or the issuance or sale by the
Issuers of the Notes.

(tt) None of the Issuers, the Material Subsidiaries or, to the knowledge of the
Issuers, any director, officer, agent, employee or Affiliate of the Issuers or
any of the Material Subsidiaries is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the

 

14



--------------------------------------------------------------------------------

FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Issuers, the
Material Subsidiaries and, to the knowledge of the Issuers, their affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

(uu) The operations of the Issuers and the Material Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the U.S. PATRIOT Act, the rules and regulations thereunder,
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Issuers
or any of the Material Subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Issuers, threatened.

(vv) No Material Subsidiary is currently prohibited, directly or indirectly,
from paying any distributions to the Partnership, from making any other
distribution on such Subsidiary’s equity interests, from repaying to the
Partnership any loans or advances to such Subsidiary from the Partnership or
from transferring any of such Subsidiary’s property or assets to the Partnership
or any other Subsidiary of the Partnership, except (i) as described in or
contemplated by the Pricing Disclosure Package and the Final Memorandum,
(ii) arising under the Partnership Credit Agreement, (iii) such prohibitions
mandated by the laws of each such Subsidiary’s state of formation and the terms
of any such Subsidiary’s governing instruments and (iv) where such prohibition
would not reasonably be expected to have a Material Adverse Effect.

(ww) None of the Issuers, the Material Subsidiaries or, to the knowledge of the
Issuers, any director, officer, agent, employee or Affiliate of the Issuers or
any of the Material Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”).

Any certificate signed by any officer of the Issuers or the Guarantors and
delivered to any Initial Purchaser or to counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by each of the Issuers or each Guarantor to the Initial Purchasers as
to the matters covered thereby.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Issuers agree to issue
and sell to the Initial Purchasers, and the Initial Purchasers, acting severally
and not jointly, agree to purchase the Notes in the respective amounts set forth
on Schedule 1 hereto from the Issuers at 98.5% of their principal amount. One or
more certificates in global form for the Notes that the Initial Purchasers have
agreed to purchase hereunder, each in such principal amount as the Initial
Purchasers request upon notice to the Issuers at least 36 hours prior to the
Closing Date, shall be delivered by or on

 

15



--------------------------------------------------------------------------------

behalf of the Issuers to the Initial Purchasers, against payment by or on behalf
of the Initial Purchasers of the purchase price therefor by wire transfer (same
day funds), to such account or accounts as the Partnership shall specify prior
to the Closing Date, or by such means as the parties hereto shall agree prior to
the Closing Date. Such delivery of and payment for the Notes shall be made at
the offices of Vinson & Elkins L.L.P., First City Tower, 1001 Fannin Street,
Suite 2500, Houston, Texas at 9:00 A.M. Houston time, on October 25, 2012, or at
such other place, time or date as the Initial Purchasers, on the one hand, and
the Issuers, on the other hand, may agree upon, such time and date of delivery
against payment being herein referred to as the “Closing Date.”

Section 4. Offering by the Initial Purchasers. The Initial Purchasers propose to
make an offering of the Notes at the price and upon the terms set forth in the
Pricing Disclosure Package and the Final Memorandum as soon as practicable after
this Agreement is entered into and as in the judgment of the Initial Purchasers
is advisable.

Section 5. Covenants of the Issuers and the Guarantors. Each Issuer and each
Guarantor covenants and agrees with each of the Initial Purchasers as follows:

(a) Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers and (ii) the Closing Date, the Issuers will not amend or
supplement the Pricing Disclosure Package or the Final Memorandum or otherwise
distribute or refer to any Issuer Written Communication (other than the Recorded
Road Show) unless the Initial Purchasers shall previously have been advised and
furnished a copy for a reasonable period of time prior to the proposed amendment
or supplement. The Issuers will promptly, upon the reasonable request of the
Initial Purchasers or counsel for the Initial Purchasers, make any amendments or
supplements to the Pricing Disclosure Package and the Final Memorandum that may
be necessary or advisable in connection with the resale of the Notes by the
Initial Purchasers.

(b) The Issuers will cooperate with the Initial Purchasers in arranging for the
qualification of the Notes for offering and sale under the securities or “Blue
Sky” laws of such jurisdictions as the Initial Purchasers may designate and will
continue such qualifications in effect for as long as may be necessary to
complete the resale of the Notes; provided, however, that in connection
therewith, the Issuers shall not be required to qualify as a foreign limited
partnership or corporation or to execute a general consent to service of process
in any jurisdiction or subject itself to taxation in any such jurisdiction where
it is not then so subject.

(c) (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes, any event occurs or information becomes known as a
result of which the Final Memorandum as then amended or supplemented would
include any untrue statement of a material fact, or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or if for any other reason it is
necessary at any time to amend or supplement the Final Memorandum to comply with
applicable law, the Issuers will promptly notify the Initial Purchasers thereof
and will prepare, at the expense of the Partnership, an amendment or supplement
to the Final Memorandum that corrects such statement or

 

16



--------------------------------------------------------------------------------

omission or effects such compliance and (2) if at any time prior to the Closing
Date (i) any event shall occur or condition shall exist as a result of which any
of the Pricing Disclosure Package as then amended or supplemented would include
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading or any Issuer Written
Communication would conflict with the Pricing Disclosure Package as then amended
or supplemented, or (ii) it is necessary to amend or supplement any of the
Pricing Disclosure Package so that any of the Pricing Disclosure Package or any
Issuer Written Communication will comply with law, the Issuers will immediately
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (a) above, furnish to the Initial Purchasers such amendments or
supplements to any of the Pricing Disclosure Package or any Issuer Written
Communication (it being understood that any such amendments or supplements may
take the form of an amended or supplemented Final Memorandum) as may be
necessary so that the statements in any of the Pricing Disclosure Package as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading or so that any Issuer Written Communication will not
conflict with the Pricing Disclosure Package or so that the Pricing Disclosure
Package or any Issuer Written Communication as so amended or supplemented will
comply with law.

(d) The Issuers will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.

(e) The Partnership will apply the net proceeds from the sale of the Notes as
set forth under “Use of Proceeds” in the Pricing Disclosure Package and the
Final Memorandum.

(f) Prior to the Closing Date, the Issuers will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of the Issuers for any period subsequent to the period
covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum; provided, however, that the Issuers
do not need to furnish such financial statements to the Initial Purchasers if
they are available on the Commission’s website.

(g) None of the Issuers or any of its affiliates that it controls will, and the
Issuers will use their commercially reasonable efforts to cause their other
affiliates (other than Warburg Pincus LLC and its affiliates (other than Targa
Resources Corp. and its subsidiaries)) not to, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any “security” (as defined in
the Act) that could be integrated with the sale of the Notes in a manner which
would require the registration under the Act of the Notes.

(h) The Issuers will not, and will not permit any of their subsidiaries or their
respective affiliates that they control or persons acting on their behalf to,
and the Issuers will use their commercially reasonable efforts to cause their
other affiliates (other than Warburg Pincus LLC and its affiliates (other than
Targa Resources Corp. and its

 

17



--------------------------------------------------------------------------------

subsidiaries)) not to, engage in any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) in
connection with the offering of the Notes or in any manner involving a public
offering within the meaning of Section 4(2) of the Act.

(i) For so long as any of the Notes remain outstanding, the Issuers will make
available at their expense, upon request, to any holder of such Notes and any
prospective purchasers thereof the information specified in Rule 144A(d)(4)
under the Act, unless either of the Issuers is then subject to Section 13 or
15(d) of the Exchange Act.

(j) The Issuers will use their commercially reasonable best efforts to permit
the Notes to be eligible for clearance and settlement through The Depository
Trust Company.

(k) During the period beginning on the date hereof and continuing to the date
that is 45 days after the Closing Date, without the prior written consent of
Merrill Lynch, Pierce, Fenner & Smith Incorporated, the Issuers will not offer,
sell, contract to sell or otherwise dispose of, except as provided hereunder,
any securities of the Issuers (or guaranteed by the Issuers) that are
substantially similar to the Notes (except for the Notes which would be issuable
pursuant to the exchange offer described in the Preliminary Memorandum and the
Final Memorandum).

(l) In connection with Notes offered and sold in an offshore transaction (as
defined in Regulation S) the Issuers will not register any transfer of such
Notes not made in accordance with the provisions of Regulation S and will not,
except in accordance with the provisions of Regulation S, if applicable, issue
any such Notes in the form of definitive securities.

(m) None of the Issuers or any of their affiliates that they control will engage
in any directed selling efforts (as that term is defined in Regulation S) with
respect to the Notes.

(n) For a period of one year (calculated in accordance with paragraph (d) of
Rule 144 under the Act) following the date any Notes are acquired by either of
the Issuers or any of their affiliates, if the Notes are Registrable Securities
(as defined in the Registration Rights Agreement), neither of the Issuers nor
any of their respective affiliates that they control will sell any such Notes.

(o) For so long as any Notes are outstanding, the Issuers and the Guarantors
will conduct their operations in a manner that will not subject the Issuers or
any Guarantor to registration as an investment company under the Investment
Company Act.

 

18



--------------------------------------------------------------------------------

(p) Each Note will bear a legend substantially to the following effect until
such legend shall no longer be necessary or advisable because the Notes are no
longer subject to the restrictions on transfer described therein:

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS
EXCEPT AS SET FORTH BELOW. BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT), (B) IT IS NOT A U.S. PERSON AND IS ACQUIRING THIS SECURITY
IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT
OR (C) IT IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3), OR
(7) UNDER THE SECURITIES ACT (AN “ACCREDITED INVESTOR”), (2) AGREES THAT IT WILL
NOT WITHIN [IN THE CASE OF NOTES SOLD IN RELIANCE ON RULE 144A: ONE YEAR] [IN
THE CASE OF NOTES SOLD IN RELIANCE ON REGULATION S: 40 DAYS] AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY
AFFILIATE OF THE ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF
SUCH SECURITY (THE “RESALE RESTRICTION TERMINATION DATE”) RESELL OR OTHERWISE
TRANSFER THIS SECURITY EXCEPT (A) TO AN ISSUER OR ANY SUBSIDIARY THEREOF,
(B) INSIDE THE UNITED STATES TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT, (C) INSIDE THE UNITED STATES TO AN
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES (OR HAS FURNISHED ON
ITS BEHALF BY A U.S. BROKER-DEALER) TO THE TRUSTEE A SIGNED LETTER CONTAINING
CERTAIN REPRESENTATIONS AND AGREEMENTS RELATING TO THE RESTRICTIONS ON TRANSFER
OF THIS SECURITY (THE FORM OF WHICH LETTER CAN BE OBTAINED FROM THE TRUSTEE FOR
THIS SECURITY), (D) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT (IF AVAILABLE), (E) PURSUANT
TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT
(IF AVAILABLE), (F) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
COMPANY SO REQUESTS), OR (G) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THIS SECURITY IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND. IN CONNECTION WITH ANY TRANSFER OF THIS SECURITY PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE, IF THE PROPOSED TRANSFEREE IS AN ACCREDITED
INVESTOR, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE AND
THE ISSUERS SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS ANY OF
THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT
TO AN EXEMPTION FROM, OR IN A TRANSACTION, NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AS USED HEREIN. THE TERMS “OFFSHORE
TRANSACTION,” “UNITED

 

19



--------------------------------------------------------------------------------

STATES” AND “U.S. PERSON” HAVE THE MEANING GIVEN TO THEM BY REGULATION S UNDER
THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER
OR AN ISSUER ON OR AFTER THE RESALE RESTRICTION TERMINATION DATE.”

Section 6. Expenses. The Partnership agrees to pay all costs and expenses
incident to the performance of the Issuers’ and Guarantors’ obligations under
this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated pursuant to Section 11 hereof,
including all costs and expenses incident to (i) the printing, word processing
or other production of documents with respect to the transactions contemplated
hereby, including any costs of printing the Pricing Disclosure Package and the
Final Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Issuers, (iv) preparation (including printing), issuance and
delivery to the Initial Purchasers of the Notes, (v) the qualification of the
Notes under state securities and “Blue Sky” laws, including filing fees and fees
and disbursements of counsel for the Initial Purchasers relating thereto,
(vi) one half of the expenses in connection with the “roadshow” and any other
meetings with prospective investors in the Notes, (vii) fees and expenses of the
Trustee including fees and expenses of counsel, and (viii) any fees charged by
investment rating agencies for the rating of the Notes. If the sale of the Notes
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 7 hereof is not satisfied,
because this Agreement is terminated pursuant to Section 11(a)(i) or because of
any failure, refusal or inability on the part of the Issuers to perform all
obligations and satisfy all conditions on their part to be performed or
satisfied hereunder (other than solely by reason of a default by the Initial
Purchasers of their obligations hereunder after all conditions hereunder have
been satisfied in accordance herewith), the Issuers agree to promptly reimburse
the Initial Purchasers upon demand for all out-of-pocket expenses (including
reasonable fees, disbursements and charges of Baker Botts L.L.P., counsel for
the Initial Purchasers) that shall have been incurred by the Initial Purchasers
in connection with the proposed purchase and sale of the Notes.

Section 7. Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Notes shall, in their sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:

(a) On the Closing Date, the Initial Purchasers shall have received the opinion,
dated as of the Closing Date and addressed to the Initial Purchasers, of
Vinson & Elkins L.L.P., counsel for the Issuers, in form and substance
satisfactory to counsel for the Initial Purchasers, to the effect that:

(i) Each of the Issuers and the Delaware Guarantors has been duly incorporated,
formed or organized, as the case may be, and is validly existing as a limited
partnership, limited liability company or corporation, as applicable, and is in
good standing under the laws of the State of Delaware and has all requisite
limited partnership, limited liability company or corporate power and authority
necessary to own or lease its properties and to conduct its business, in each
case as described in the Pricing Disclosure Package and the Final Memorandum in
all material respects.

 

20



--------------------------------------------------------------------------------

(ii) The Partnership has the authorized, issued and outstanding capitalization
set forth in the Pricing Disclosure Package and the Final Memorandum as of the
dates specified therein; all of the issued and outstanding equity interests
(other than general partner interests) of each of the Issuers and the Delaware
Guarantors have been duly authorized and validly issued (in accordance with the
Organizational Documents of each such entity), are fully paid (in the case of an
interest in a limited partnership or limited liability company, to the extent
required under the Organizational Documents of such entity) and nonassessable
(except as such nonassessability may be affected by Sections 17-607 and 17-804
of the Delaware LP Act or Sections 18-607 and 18-804 of the Delaware LLC Act, as
applicable) and, to our knowledge, were not issued in violation of any
preemptive or similar right; all of the issued and outstanding equity interests
of Finance Co and each Delaware Guarantor are owned, directly or indirectly, by
the Partnership, free and clear of all Liens (other than (i) those created by or
arising under the Delaware General Corporation Law, the Delaware LLC Act or the
Delaware LP Act, as the case may be; (ii) restrictions on transferability and
other Liens described in the Pricing Disclosure Package, the Final Memorandum or
the Organizational Documents; (iii) those arising under the Partnership Credit
Agreement; and (iv) those imposed by the Act and the securities or “Blue Sky”
laws of certain jurisdictions) (A) in respect of which a financing statement
under the Uniform Commercial Code of the State of Delaware naming the
Partnership as debtor or, in the case of equity interests of a Delaware
Guarantor owned directly by one or more other Delaware Guarantor, naming any
such other Delaware Guarantor as debtor(s), is on file as of a recent date in
the office of the Secretary of State of the State of Delaware or (B) otherwise
known to such counsel, without independent investigation.

(iii) The Issuers and each Delaware Guarantor have all requisite corporate,
limited partnership or limited liability company power and authority to execute,
deliver and perform each of their obligations under the Indenture, the Notes,
the Exchange Notes and the Private Exchange Notes; the Indenture meets the
requirements for qualification under the TIA; the Indenture has been duly and
validly authorized by the Issuers and each Delaware Guarantor and, when duly
executed and delivered by the Issuers and each Delaware Guarantor (assuming the
due authorization, execution and delivery thereof by the Trustee and the
Washington Guarantor), will constitute the valid and legally binding agreement
of the Issuers and each Guarantor, enforceable against the Issuers and each
Guarantor in accordance with its terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.

(iv) The Notes have each been duly and validly authorized by the Issuers and,
when duly executed and delivered by the Issuers and paid for by the Initial
Purchasers in accordance with the terms of this Agreement (assuming the due
authorization, execution and delivery of the Indenture by the Trustee and due

 

21



--------------------------------------------------------------------------------

authentication and delivery of the Notes by the Trustee in accordance with the
Indenture), will constitute the valid and legally binding obligations of the
Issuers, entitled to the benefits of the Indenture, and enforceable against the
Issuers in accordance with their terms, except that the enforcement thereof may
be subject to the Enforceability Exceptions.

(v) The Guarantees have been duly and validly authorized by the Delaware
Guarantors and when the Notes have been paid for by the Initial Purchasers in
accordance with the terms of this Agreement (assuming the due authorization,
execution and delivery of the Indenture by the Trustee and the Washington
Guarantor and the due authentication of the Notes by the Trustee in accordance
with the Indenture), will constitute the valid and legally binding obligations
of the Guarantors, entitled to the benefits of the Indenture, and enforceable
against the Guarantors in accordance with their terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.

(vi) The Exchange Notes and the Private Exchange Notes have been duly and
validly authorized by the Issuers, and if and when the Exchange Notes and the
Private Exchange Notes are duly executed and delivered by the Issuers in
accordance with the terms of the Registration Rights Agreement and the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee and due authentication and delivery of the Exchange Notes and the
Private Exchange Notes by the Trustee in accordance with the Indenture), will
constitute the valid and legally binding obligations of the Issuers, entitled to
the benefits of the Indenture, and enforceable against the Issuers in accordance
with their terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

(vii) The Issuers and the Delaware Guarantors have all requisite partnership,
limited liability company or corporate power and authority to execute, deliver
and perform their obligations under the Registration Rights Agreement; the
Registration Rights Agreement has been duly and validly authorized by the
Issuers and the Delaware Guarantors and, when duly executed and delivered by the
Issuers and the Delaware Guarantors (assuming due authorization, execution and
delivery thereof by the Initial Purchasers and the Washington Guarantor), will
constitute the valid and legally binding agreement of the Issuers and the
Guarantors, enforceable against the Issuers and the Guarantors in accordance
with its terms, except that (A) the enforcement thereof may be subject to the
Enforceability Exceptions and (B) any rights to indemnity or contribution
thereunder may be limited by federal and state securities laws and public policy
considerations.

(viii) The Issuers and the Delaware Guarantors have all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform their obligations under this Agreement and to consummate the
transactions contemplated hereby; this Agreement and the consummation by the
Issuers and the Delaware Guarantors of the transactions

 

22



--------------------------------------------------------------------------------

contemplated hereby have been duly and validly authorized by the Issuers and the
Delaware Guarantors. This Agreement has been duly executed and delivered by the
Issuers and the Delaware Guarantors.

(ix) (a) The descriptions of the Indenture, the Notes and the Registration
Rights Agreement contained in the Pricing Disclosure Package and the Final
Memorandum are accurate in all material respects, and (b) the statements under
the caption “Certain United States Federal Income and Estate Tax Considerations”
in the Pricing Disclosure Package and the Final Memorandum insofar as they
purport to constitute a summary of United States federal tax law and regulations
or legal conclusions with respect thereto, constitute accurate summaries of the
matters described therein in all material respects, subject to the assumptions
and qualifications set forth therein.

(x) The execution, delivery and performance of this Agreement, the Indenture,
the Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Notes to the Initial Purchasers) will not constitute or result in a
breach or a default under (or an event that with notice or passage of time or
both would constitute a default under) any of (i) the terms or provisions of any
Contract listed on Annex B hereto, (ii) the Organizational Documents of any of
the Issuers or the Guarantors, or (iii) any statute, judgment, decree, order,
rule or regulation (excluding any securities laws, rules or regulations) known
to such counsel to be applicable to the Issuers or any of the Guarantors or any
of their respective properties or assets, except, with respect to clauses
(i) and (iii) only, for any such conflict, breach or violation that could not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

(xi) No consent, approval, authorization or order of any governmental authority
is required for the issuance and sale by the Issuers of the Notes to the Initial
Purchasers or the consummation by the Issuers of the other transactions
contemplated hereby, except such as may be required under securities laws, as to
which such counsel need express no opinion in this paragraph, and those which
have previously been obtained.

(xii) None of the Issuers or the Guarantors is, or immediately after the sale of
the Notes to be sold hereunder and the application of the proceeds from such
sale (as described in the Pricing Disclosure Package and the Final Memorandum
under the caption “Use of Proceeds”) will be, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(xiii) No registration under the Act of the Notes is required in connection with
the sale of the Notes to the Initial Purchasers or in connection with the
initial resale of the Notes by the Initial Purchasers, in each case, as
contemplated by this Agreement and the Pricing Disclosure Package and the Final
Memorandum, and prior to the commencement of the Exchange Offer (as defined in
the Registration

 

23



--------------------------------------------------------------------------------

Rights Agreement) or the effectiveness of the Shelf Registration Statement (as
defined in the Registration Rights Agreement), the Indenture is not required to
be qualified under the TIA.

At the time the foregoing opinion is delivered, Vinson & Elkins L.L.P. shall
additionally state that it has participated in conferences with officers and
other representatives of the Issuers, representatives of the independent
registered public accountants for the Issuers, representatives of the Initial
Purchasers and counsel for the Initial Purchasers, at which conferences the
contents of the Pricing Disclosure Package and the Final Memorandum and related
matters were discussed, and, although it has not independently verified, and is
not passing on and assumes no responsibility for the accuracy, completeness or
fairness of the statements contained in the Pricing Disclosure Package and the
Final Memorandum (except to the extent specified in subsection 7(a)(ix)), no
facts have come to its attention which lead it to believe that the Pricing
Disclosure Package, as of the Time of Execution or at the Closing Date, or that
the Final Memorandum, as of its date or at the Closing Date, contained an untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading (it being understood that such firm need make no
comment with respect to the financial statements and related notes thereto and
the other financial and accounting data derived from the Issuers’ books and
records included in the Pricing Disclosure Package or the Final Memorandum).

The opinion and advice of Vinson & Elkins L.L.P. described in this Section 7
shall be rendered to the Initial Purchasers at the request of the Partnership
and shall so state therein.

(b) On the Closing Date, the Initial Purchasers shall have received the opinion,
in form and substance satisfactory to the Initial Purchasers, dated as of the
Closing Date and addressed to the Initial Purchasers, of Baker Botts L.L.P.,
counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Baker Botts L.L.P.
shall have received and may rely upon such certificates and other documents and
information as it may reasonably request to pass upon such matters.

(c) On the date hereof, the Initial Purchasers shall have received from the
Independent Accountants a comfort letter dated the date hereof, in form and
substance satisfactory to counsel for the Initial Purchasers with respect to the
audited and any unaudited financial information in the Pricing Disclosure
Package. On the Closing Date, the Initial Purchasers shall have received from
the Independent Accountants a comfort letter dated the Closing Date, in form and
substance satisfactory to counsel for the Initial Purchasers, which shall refer
to the comfort letter dated the date hereof and reaffirm or update as of a more
recent date, the information stated in the comfort letter dated the date hereof
and similarly address the audited and any unaudited financial information in the
Final Memorandum.

(d) The representations and warranties of the Issuers and the Guarantors
contained in this Agreement shall be true and correct on and as of the Time of
Execution

 

24



--------------------------------------------------------------------------------

and on and as of the Closing Date as if made on and as of the Closing Date; the
statements of the Issuers’ officers made pursuant to any certificate delivered
in accordance with the provisions hereof shall be true and correct on and as of
the date made and on and as of the Closing Date; the Issuers shall have
performed all covenants and agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date;
and, except as described in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), subsequent to the date of the most recent financial statements in such
Pricing Disclosure Package and the Final Memorandum, there shall have been no
event or development, and no information shall have become known, that,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.

(e) The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(f) Subsequent to the date of the most recent financial statements in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto after the date hereof), none of the Issuers nor any of the
Material Subsidiaries shall have sustained any loss or interference with respect
to its business or properties from fire, flood, hurricane, accident or other
calamity, whether or not covered by insurance, or from any strike, labor
dispute, slow down or work stoppage or from any legal or governmental
proceeding, order or decree, which loss or interference, individually or in the
aggregate, has or would be reasonably likely to have a Material Adverse Effect.

(g) The Initial Purchasers shall have received:

(x) a certificate, dated the Closing Date, signed by the Chief Executive
Officer, President – Finance & Administration, President or any Executive Vice
President and the Chief Financial Officer of the General Partner, to the effect
that:

(i) the representations and warranties of the Partnership and the Guarantors
contained in this Agreement are true and correct on and as of the Time of
Execution and on and as of the Closing Date, and the Partnership and the
Guarantors have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and

(iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently); and

 

25



--------------------------------------------------------------------------------

(y) a certificate, dated the Closing Date, signed by the Chief Executive
Officer, President – Finance & Administration, President or any Executive Vice
President and the Chief Financial Officer of Finance Co, to the effect that:

(i) the representations and warranties of Finance Co contained in this Agreement
are true and correct on and as of the Time of Execution and on and as of the
Closing Date, and Finance Co has performed all covenants and agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), no event or development has occurred, and no information has become
known, that, individually or in the aggregate, has or would be reasonably likely
to have a Material Adverse Effect; and

(iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).

(h) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement executed by the Issuers and the Guarantors and
such agreement shall be in full force and effect.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Issuers and the Guarantors as they
shall have heretofore reasonably requested from the Issuers.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. The Issuers shall furnish to
the Initial Purchasers such conformed copies of such documents, opinions,
certificates, letters, schedules and instruments in such quantities as the
Initial Purchasers shall reasonably request.

Section 8. Offering of Notes; Restrictions on Transfer.

(a) Each of the Initial Purchasers agrees with the Issuers (as to itself only)
that (i) it has not and will not solicit offers for, or offer or sell, the Notes
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Act) or in any manner involving a public offering
within the meaning of Section 4(2) of the Act; and (ii) it has and will solicit
offers for the Notes only from, and will offer the Notes only to (A) in the case
of offers inside the United States, persons whom the Initial Purchasers
reasonably believe to be QIBs, in transactions under Rule 144A and (B) in the
case of offers outside the United States, to

 

26



--------------------------------------------------------------------------------

persons other than U.S. persons (“non-U.S. purchasers,” which term shall include
dealers or other professional fiduciaries in the United States acting on a
discretionary basis for non-U.S. beneficial owners (other than an estate or
trust)); provided, however, that, in the case of this clause (B), in purchasing
such Notes such persons are deemed to have represented and agreed as provided
under the caption “Transfer Restrictions” contained in the Pricing Disclosure
Package and the Final Memorandum.

(b) Each of the Initial Purchasers represents and warrants (as to itself only)
that (1) it is a QIB and (2) with respect to offers and sales outside the United
States that (i) it has and will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Notes or
has in its possession or distributes any Pricing Disclosure Package or Final
Memorandum or any such other material, in all cases at its own expense; (ii) the
Notes have not been and will not be offered or sold within the United States or
to, or for the account or benefit of, U.S. persons except in accordance with
Regulation S under the Act or pursuant to an exemption from the registration
requirements of the Act; and (iii) it has offered the Notes and will offer and
sell the Notes (A) as part of its distribution at any time and (B) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S and, accordingly,
neither it nor any persons acting on its behalf have engaged or will engage in
any directed selling efforts (within the meaning of Regulation S) with respect
to the Notes, and any such persons have complied and will comply with the
offering restrictions requirement of Regulation S.

(c) Each Initial Purchaser, severally and not jointly, represents and warrants
and agrees with the Issuers that:

(i) in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of Notes to
the public in that Relevant Member State, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Notes to the
public in that Relevant Member State at any time: (A) to any legal entity which
is a qualified investor as defined in the Prospectus Directive; (B) to fewer
than 100 or, if the Relevant Member State has implemented the relevant provision
of the 2010 PD Amending Directive (as defined below), 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the Representatives for any such offer; or (C) in any other
circumstances falling within Article 3(2) of the Prospectus Directive;

For the purposes of this provision, the expression an “offer of notes to the
public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe for the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State, the

 

27



--------------------------------------------------------------------------------

expression “Prospectus Directive” means Directive 2003/71/EC (and amendments
thereto, including the 2010 PD Amending Directive, to the extent implemented in
the Relevant Member State), and includes any relevant implementing measure in
the Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU.

(ii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act of 2000 (the “FSMA”)) received by it in connection with the
issue or sale of the Notes in circumstances in which Section 21(1) of the FSMA
does not apply to the Issuers; and

(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom.

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 9. Indemnification and Contribution.

(a) The Issuers and the Guarantors, jointly and severally, agree to indemnify
and hold harmless the Initial Purchasers, their directors, officers, affiliates
and each person, if any, who controls any Initial Purchaser within the meaning
of Section 15 of the Act or Section 20 of the Exchange Act against any losses,
claims, damages or liabilities to which any Initial Purchaser, any such
director, officer, affiliate or controlling person may become subject under the
Act, the Exchange Act or otherwise, insofar as any such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
the following:

(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

(ii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or the Final Memorandum or any
amendment or supplement thereto, a material fact necessary to make the
statements therein not misleading;

and will reimburse, as incurred, the Initial Purchasers, any such director,
officer, affiliate and controlling person for any legal or other expenses
reasonably incurred by the Initial Purchasers, their directors, officers,
affiliates or controlling persons in connection with investigating, defending
against or appearing as a third-party witness in connection with any such loss,
claim, damage, liability or action; provided, however, neither the Issuers nor
the Guarantors will be liable in any such case to the extent that any such loss,
claim, damage, expense or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Pricing Disclosure Package or Final Memorandum or any amendment or
supplement thereto in reliance upon and in conformity with written information
concerning such

 

28



--------------------------------------------------------------------------------

Initial Purchaser furnished to the Partnership by the Initial Purchasers through
the Representatives specifically for use therein. The indemnity provided for in
this Section 9 will be in addition to any liability that the Partnership may
otherwise have to the indemnified parties. Neither the Issuers nor the
Guarantors will be liable under this Section 9 for any settlement of any claim
or action effected without its prior written consent, which shall not be
unreasonably withheld.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless each of the Issuers and Guarantors, and their respective
directors, officers and each person, if any, who controls the Issuers or
Guarantors within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act against any losses, claims, damages or liabilities to which the
Issuers or Guarantors or any such director, officer or controlling person may
become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Pricing Disclosure Package or Final Memorandum or
any amendment or supplement thereto, or (ii) the omission or the alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning the Initial Purchasers, furnished to the Issuers and Guarantors by
the Initial Purchasers through the Representatives specifically for use therein;
and subject to the limitation set forth immediately preceding this clause, will
reimburse, as incurred, any legal or other expenses reasonably incurred by the
Issuers or Guarantors or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 9 will be in
addition to any liability that the Initial Purchasers may otherwise have to the
indemnified parties. The Initial Purchasers shall not be liable under this
Section 9 for any settlement of any claim or action effected without their
consent, which shall not be unreasonably withheld.

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by counsel that there may be one or

 

29



--------------------------------------------------------------------------------

more legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, or
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action, then, in each such case, the indemnifying party
shall not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel to defend such action on behalf of such
indemnified party or parties. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section 9 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) in any one action or separate
but substantially similar actions in the same jurisdiction arising out of the
same general allegations or circumstances, designated by the Initial Purchasers
in the case of paragraph (a) of this Section 9 or the Issuers and Guarantors in
the case of paragraph (b) of this Section 9, representing the indemnified
parties under such paragraph (a) or paragraph (b), as the case may be, who are
parties to such action or actions) or (ii) the indemnifying party has authorized
in writing the employment of counsel for the indemnified party at the expense of
the indemnifying party. All fees and expenses reimbursed pursuant to this
paragraph (c) shall be reimbursed as they are incurred. After such notice from
the indemnifying party to such indemnified party, the indemnifying party will
not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnifying party waived in writing its rights under this Section 9, in
which case the indemnified party may effect such a settlement without such
consent. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement or compromise of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party, or indemnity could have been sought hereunder by any indemnified
party, unless such settlement (A) includes an unconditional written release of
the indemnified party, in form and substance reasonably satisfactory to the
indemnified party, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties on the one hand and the indemnified party on the other from the
offering of the Notes or if the allocation provided by the foregoing clause (i)
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties on the one hand and the

 

30



--------------------------------------------------------------------------------

indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers and Guarantors on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same proportion as the total proceeds from
the offering (after deducting discounts and commissions but before deducting
expenses) received by the Issuers and Guarantors bear to the total discounts and
commissions received by such Initial Purchaser. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Issuers
and Guarantors on the one hand, or such Initial Purchaser on the other, the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission,
and any other equitable considerations appropriate in the circumstances. The
Issuers, the Guarantors and the Initial Purchasers agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the first sentence of this
paragraph (d). Notwithstanding any other provision of this paragraph (d), no
Initial Purchaser shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation
received by such Initial Purchaser under this Agreement, less the aggregate
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of the untrue or alleged untrue statements or the omissions or
alleged omissions to state a material fact, and no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Initial Purchasers are several and not
joint. For purposes of this paragraph (d), each director, officer and affiliate
of the Initial Purchasers and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Initial
Purchasers, and each director of either of the Issuers or any of the Guarantors,
each officer of either of the Issuers or any of the Guarantors and each person,
if any, who controls either of the Issuers or any of the Guarantors within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, shall have
the same rights to contribution as the Partnership.

Section 10. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of each of the Issuers,
Guarantors, their respective officers and the Initial Purchasers set forth in
this Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of any of the Issuers, Guarantors, any of their respective officers or
directors, the Initial Purchasers, any of their officers, directors, affiliates
or controlling persons referred to in Section 9 hereof and (ii) delivery of and
payment for the Notes. The respective agreements, covenants, indemnities and
other statements set forth in Sections 6, 9, 10 and 15 hereof shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement.

 

31



--------------------------------------------------------------------------------

Section 11. Termination.

(a) This Agreement may be terminated in the sole discretion of the Initial
Purchasers by notice to the Issuers given prior to the Closing Date in the event
that the Issuers shall have failed, refused or been unable to perform all
obligations and satisfy all conditions on its part to be performed or satisfied
hereunder at or prior thereto or, if, after the date hereof and at or prior to
the Closing Date,

(i) trading in securities of the Partnership shall have been suspended by the
Commission or the New York Stock Exchange;

(ii) there shall have been, in the sole judgment of the Representatives, any
event or development that, individually or in the aggregate, has or could be
reasonably likely to have a Material Adverse Effect (including without
limitation a change in control of the Issuers or the Guarantors), except in each
case as described in the Pricing Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto);

(iii) trading in securities generally on the New York Stock Exchange shall have
been suspended or materially limited or minimum or maximum prices shall have
been established on any such exchange or market;

(iv) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States shall have occurred;

(v) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, which in the case of (A) and
(B) above and in the sole judgment of the Representatives, makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes as contemplated by the Pricing Disclosure Package and the Final
Memorandum; or

(vi) any securities of the Partnership shall have been downgraded by any
nationally recognized statistical rating organization or any such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its ratings of any securities of the
Partnership (other than an announcement with positive implications of a possible
upgrading).

(b) Termination of this Agreement pursuant to this Section 11 shall be without
liability of any party to any other party except as provided in Section 10
hereof.

Section 12. Information Supplied by the Initial Purchasers. The statements set
forth in the last paragraph on the front cover page (as such paragraph is
supplemented by the item on Annex A) and in the fourth paragraph and the ninth
through eleventh paragraphs under

 

32



--------------------------------------------------------------------------------

the heading “Plan of Distribution” in the Preliminary Memorandum and the Final
Memorandum (to the extent such statements relate to the Initial Purchaser)
constitute the only information furnished by the Initial Purchasers to the
Issuers for the purposes of Sections 2(a) and 9 hereof.

Section 13. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, 50 Rockefeller Plaza, New York, NY 10020,
Attention: HY Legal Department, facsimile: (917) 267-7085; and if sent to the
Partnership, shall be mailed or delivered to the Partnership at 1000 Louisiana,
Suite 4300, Houston, Texas 77002, Attention: Chief Financial Officer; with a
copy to Vinson & Elkins L.L.P., First City Tower, 1001 Fannin Street, Suite
2500, Houston, Texas 77002, Attention: Christopher S. Collins.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 14. Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Issuers and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained; this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the indemnities
of the Issuers contained in Section 9 of this Agreement shall also be for the
benefit of any person or persons who control the Initial Purchasers within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act and (ii) the
indemnities of the Initial Purchasers contained in Section 9 of this Agreement
shall also be for the benefit of the directors of the Issuers, their officers
and any person or persons who control the Issuers within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act. No purchaser of Notes
from the Initial Purchasers will be deemed a successor because of such purchase.

Section 15. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT,
ANY CLAIM, COUNTERCLAIM OR DISPUTE OF ANY KIND OR NATURE WHATSOEVER ARISING OUT
OF OR IN ANY WAY RELATING TO THIS AGREEMENT, DIRECTLY OR INDIRECTLY, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT GIVING EFFECT TO ANY PROVISIONS
THEREOF RELATING TO CONFLICTS OF LAW.

Section 16. No Advisory or Fiduciary Responsibility. The Issuers and the
Guarantors acknowledge and agree that (i) the purchase and sale of the Notes
pursuant to this Agreement is an arm’s-length commercial transaction between the
Issuers, on the one hand, and the Initial Purchasers, on the other, (ii) in
connection therewith and with the process leading to such transaction each
Initial Purchaser is acting solely as a principal and not the agent or

 

33



--------------------------------------------------------------------------------

fiduciary of any of the Issuers, (iii) no Initial Purchaser has assumed an
advisory or fiduciary responsibility in favor of any of the Issuers with respect
to the offering contemplated hereby or the process leading thereto (irrespective
of whether such Initial Purchaser has advised or is currently advising any of
the Issuers on other matters) or any other obligation to the Issuers except the
obligations expressly set forth in this Agreement and (iv) each of the Issuers
has consulted its own legal and financial advisors to the extent it deemed
appropriate. Each of the Issuers agrees that it will not claim that any Initial
Purchaser has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any of the Issuers, in connection with such
transaction or the process leading thereto.

Section 17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

34



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter shall constitute a binding agreement between the Issuers and the Initial
Purchasers.

 

Very truly yours, TARGA RESOURCES PARTNERS LP By:   Targa Resources GP LLC,  
Its general partner By:  

/s/ Matthew J. Meloy

  Name:   Matthew J. Meloy   Title:   Senior Vice President,     Chief Financial
Officer and Treasurer TARGA RESOURCES PARTNERS FINANCE CORPORATION By:  

/s/ Matthew J. Meloy

  Name:   Matthew J. Meloy   Title:   Senior Vice President,     Chief Financial
Officer and Treasurer

 

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

TARGA CAPITAL LLC

TARGA COGEN LLC

TARGA DOWNSTREAM LLC

TARGA GAS MARKETING LLC

TARGA GAS PIPELINE LLC

TARGA GAS PROCESSING LLC

TARGA INTRASTATE PIPELINE LLC

TARGA LIQUIDS MARKETING AND TRADE LLC

TARGA LOUISIANA INTRASTATE LLC

TARGA MIDSTREAM SERVICES LLC

TARGA MLP CAPITAL LLC

TARGA NGL PIPELINE COMPANY LLC

TARGA RESOURCES OPERATING GP LLC

TARGA RESOURCES OPERATING LLC

TARGA SOUND TERMINAL LLC

TARGA TERMINALS LLC

TARGA TRANSPORT LLC

By:  

/s/ Matthew J. Meloy

  Name:   Matthew J. Meloy   Title:   Senior Vice President,     Chief Financial
Officer and Treasurer

 

SOUND PIPELINE COMPANY, LLC     By:       MANAGER:  

/s/ Rene R. Joyce

  Rene R. Joyce   By:     MEMBER:   Targa Terminals LLC   By:  

/s/ Matthew J. Meloy

  Name:   Matthew J. Meloy   Title:   Senior Vice President, Chief     Financial
Officer and Treasurer

 

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

MERRILL LYNCH, PIERCE, FENNER & SMITH

                         INCORPORATED

DEUTSCHE BANK SECURITIES INC.

WELLS FARGO SECURITIES, LLC

BARCLAYS CAPITAL INC.

RBS SECURITIES INC.

Acting on behalf of themselves and as the

Representatives of the several Initial Purchasers

 

By:   MERRILL LYNCH, PIERCE, FENNER & SMITH                           
INCORPORATED   By:  

/s/ J. Lex Maultsby

    Name:   J. Lex Maultsby     Title:   Managing Director By:   DEUTSCHE BANK
SECURITIES INC.   By:  

/s/ Steve Cunningham

    Name:   Steve Cunningham     Title:   Managing Director   By:  

/s/ Christopher Blum

    Name:   Christopher Blum     Title:   Managing Director By:   WELLS FARGO
SECURITIES, LLC   By:  

/s/ Todd Schanzlin

    Name:   Todd Schanzlin     Title:   Managing Director By:   BARCLAYS CAPITAL
INC.   By:  

/s/ Kevin Crealese

    Name:   Kevin Crealese     Title:   Director By:   RBS SECURITIES INC.   By:
 

/s/ Marin Gagliardi

    Name:   Marin Gagliardi     Title:   Managing Director

 

Signature Page to the Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

Initial Purchasers

   Principal Amount of Notes  

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

   $ 100,000,000   

Deutsche Bank Securities Inc.

     50,000,000   

Wells Fargo Securities, LLC

     50,000,000   

Barclays Capital Inc.

     46,000,000   

RBS Securities Inc.

     46,000,000   

Citigroup Global Markets Inc.

     18,000,000   

RBC Capital Markets, LLC

     18,000,000   

Goldman, Sachs & Co.

     14,000,000   

Morgan Stanley & Co. LLC

     14,000,000   

UBS Securities LLC

     14,000,000   

Comerica Securities, Inc.

     6,000,000   

ING Financial Markets LLC

     6,000,000   

Natixis Securities Americas LLC

     6,000,000   

SMBC Nikko Capital Markets Limited

     6,000,000   

U.S. Bancorp Investments, Inc.

     6,000,000      

 

 

 

Total

   $ 400,000,000   

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

Jurisdiction of Formation for the Partnership and General Partner

 

Name

  

Jurisdiction of Organization

Targa Resources Partners LP

   Delaware

Targa Resources GP LLC

   Delaware

Subsidiaries of the Partnership

 

Name

  

Jurisdiction of Organization

Cedar Bayou Fractionators, L.P.

   Delaware

DEVCO Holdings LLC

   Delaware

Downstream Energy Ventures Co., L.L.C.

   Delaware

Sound Pipeline Company, LLC

   Washington

Targa Canada Liquids Inc.

   British Columbia, Canada

Targa Capital LLC

   Delaware

Targa Cogen LLC

   Delaware

Targa Downstream LLC

   Delaware

Targa Gas Marketing LLC

   Delaware

Targa Gas Pipeline LLC

   Delaware

Targa Gas Processing LLC

   Delaware

Targa Intrastate Pipeline LLC

   Delaware

Targa Liquids Marketing and Trade LLC

   Delaware

Targa Louisiana Intrastate LLC

   Delaware

Targa Midstream Services LLC

   Delaware

Targa MLP Capital LLC

   Delaware

Targa NGL Pipeline Company LLC

   Delaware

Targa Resources Operating GP LLC

   Delaware

Targa Resources Operating LLC

   Delaware

Targa Resources Partners Finance Corporation

   Delaware

Targa Sound Terminal LLC

   Delaware

Targa Terminals LLC

   Delaware

Targa Transport LLC

   Delaware

Venice Energy Services Company, L.L.C.

   Delaware

Venice Gathering System, L.L.C.

   Delaware

Versado Gas Processors, L.L.C.

   Delaware

Warren Petroleum Company LLC

   Delaware

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

Non-Guarantor Subsidiaries

 

Name

  

Jurisdiction of Organization

Cedar Bayou Fractionators, L.P.

   Delaware

DEVCO Holdings LLC

   Delaware

Downstream Energy Ventures Co., L.L.C.

   Delaware

Targa Canada Liquids Inc.

   British Columbia, Canada

Targa Resources Partners Finance Corporation

   Delaware

Venice Energy Services Company, L.L.C.

   Delaware

Venice Gathering System, L.L.C.

   Delaware

Versado Gas Processors, L.L.C.

   Delaware

Warren Petroleum Company LLC

   Delaware

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

Guarantors

 

Name

  

Jurisdiction of Organization

Sound Pipeline Company, LLC

   Washington

Targa Capital LLC

   Delaware

Targa Cogen LLC

   Delaware

Targa Downstream LLC

   Delaware

Targa Gas Marketing LLC

   Delaware

Targa Gas Pipeline LLC

   Delaware

Targa Gas Processing LLC

   Delaware

Targa Intrastate Pipeline LLC

   Delaware

Targa Liquids Marketing and Trade LLC

   Delaware

Targa Louisiana Intrastate LLC

   Delaware

Targa Midstream Services LLC

   Delaware

Targa MLP Capital LLC

   Delaware

Targa NGL Pipeline Company LLC

   Delaware

Targa Resources Operating GP LLC

   Delaware

Targa Resources Operating LLC

   Delaware

Targa Sound Terminal LLC

   Delaware

Targa Terminals LLC

   Delaware

Targa Transport LLC

   Delaware

 

Schedule 4-1



--------------------------------------------------------------------------------

SCHEDULE 5

Immaterial Subsidiaries

 

Name

  

Jurisdiction of Organization

DEVCO Holdings LLC

   Delaware

Downstream Energy Ventures Co., L.L.C.

   Delaware

Sound Pipeline Company, LLC

   Washington

Targa Canada Liquids Inc.

   British Columbia, Canada

Targa Capital LLC

   Delaware Targa Co-Generation LLC (f/k/a/ Targa Energy Pipeline Company LLC)
   Delaware

Targa Gas Marketing LLC

   Delaware

Targa Gas Pipeline LLC

   Delaware

Targa Gas Processing LLC

   Delaware

Targa Intrastate Pipeline LLC

   Delaware

Targa Louisiana Intrastate LLC

   Delaware

Targa MLP Capital LLC

   Delaware

Targa NGL Pipeline LLC

   Delaware

Targa Resources Operating GP LLC

   Delaware

Targa Resources Operating LLC

   Delaware

Targa Resources Partners Finance Corporation

   Delaware

Targa Sound Terminal LLC

   Delaware

Targa Terminals LLC

   Delaware

Targa Transport LLC

   Delaware

Targa Versado Holdings LP

   Delaware

Venice Gathering System, L.L.C.

   Delaware

Warren Petroleum Company LLC

   Delaware

 

Schedule 5-1



--------------------------------------------------------------------------------

ANNEX A

 

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

US$400,000,000

 

LOGO [g430168ex10_1pg43.jpg]

TARGA RESOURCES PARTNERS LP

TARGA RESOURCES PARTNERS FINANCE CORPORATION

5 1/4% SENIOR NOTES DUE 2023

October 22, 2012

 

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated October 22, 2012. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used but not defined in this Pricing Supplement have the
respective meanings ascribed to them in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act. The notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

Terms Applicable to the 5 1/4% Senior Notes due 2023

 

Issuers:  

Targa Resources Partners LP

Targa Resources Partners Finance Corporation

Principal Amount:   $400,000,000 Net Proceeds:   $393,500,000 Title of
Securities:   5 1/4% Senior Notes due 2023 (the “Notes”) Final Maturity Date:  
May 1, 2023 Issue Price:   99.500%, plus accrued interest, if any, from October
25, 2012 Coupon:   5.250% Yield to Maturity:   5.313% Interest Payment Dates:  
May 1 and November 1, beginning on May 1, 2013 Record Dates:   April 15 and
October 15 Optional Redemption:   Prior to November 1, 2017, the Issuers may
redeem all or a part of the Notes at a redemption price equal to 100% of the
principal amount of Notes redeemed, plus the Applicable Premium as of, and
accrued and unpaid interest and Liquidated Damages, if any, to the date of
redemption.

 

Annex A-1



--------------------------------------------------------------------------------

  In addition, on or after November 1, 2017, the Issuers may redeem all or a
part of the Notes at the redemption prices (expressed as percentages of
principal amount) set forth below, plus accrued and unpaid interest and
Liquidated Damages, if any, on the Notes redeemed, to the applicable redemption
date, if redeemed during the twelve-month period beginning on November 1 of each
year indicated below:

     

Year

   Price         

2017

     102.625 %      

2018

     101.750 %      

2019

     100.875 %      

2020 and thereafter

     100.000 %   

Optional Redemption After

Certain Equity Offerings:

   Up to 35% at 105.250% prior to November 1, 2015 Initial Purchasers:   

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Deutsche Bank Securities Inc.

Wells Fargo Securities, LLC

Barclays Capital Inc.

RBS Securities Inc.

Citigroup Global Markets Inc.

RBC Capital Markets, LLC

Goldman, Sachs & Co.

Morgan Stanley & Co. LLC

UBS Securities LLC

Comerica Securities, Inc.

ING Financial Markets LLC

Natixis Securities Americas LLC

SMBC Nikko Capital Markets Limited

U.S. Bancorp Investments, Inc.

Trade Date:    October 22, 2012 Settlement Date:    October 25, 2012 (T+3
business days) Denominations:    $2,000 and integral multiples of $1,000 in
excess thereof Distribution:    144A and Regulation S with registration rights
as set forth in the Preliminary Offering Memorandum CUSIP and ISIN Numbers:   
         144A Notes:       Reg S Notes:    CUSIP: 87612B AL6       CUSIP: U87571
AE2    ISIN: US87612BAL62       ISIN: USU87571AE29

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 

Annex A-2



--------------------------------------------------------------------------------

ANNEX B

 

1. Second Amended and Restated Credit Agreement, dated October 3, 2012, among
Targa Resources Partners LP, as Borrower, Bank of America, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, Wells
Fargo Bank, National Association and The Royal Bank of Scotland plc, as
Co-Syndication Agents, Deutsche Bank Securities Inc. and Barclays Bank PLC as
the Co-Documentation Agents and the other lenders party thereto

 

2. Indenture dated June 18, 2008, among Targa Resources Partners LP, Targa
Resources Partners Finance Corporation, the Guarantors named therein and U.S.
Bank National Association, as supplemented

 

3. Indenture dated as of July 6, 2009, among Targa Resources Partners LP, Targa
Resources Partners Finance Corporation, the Guarantors named therein and U.S.
Bank National Association, as supplemented

 

4. Indenture dated as of August 13, 2010, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

 

5. Indenture dated as of February 2, 2011, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

 

6. Indenture dated as of January 31, 2012, among Targa Resources Partners LP,
Targa Resources Partners Finance Corporation, the Guarantors named therein and
U.S. Bank National Association, as supplemented

 

Annex B-1